DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1. Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 1, “an axis around which, in operation, the platen rotates”
Claim 13, “a drive assembly coupled to the platen, the drive assembly configured to rotate the platen in a selected direction”
Claim 13, “an axis, around which, in operation, the unitary platen rotates”
Claim 19, “an axis adjacent to the second surface, around which, in operation, the unitary platen rotates”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
2. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In figure 4, recess 420 is indicated as the second recess while recess 410 is indicated as the first recess. However, in the claims, the recess indicated by element 420 is described as the first recess while the recess indicated by element 410 is described as the second recess. The terminology throughout the disclosure should remain consistent for clarity. 
Claim Objections
3. Claims 1, 13 and 19 are objected to because of the following informalities:  
Claims 1, 13 and 19 are objected to for first introducing “a platen” and then later introducing “a unitary platen”. As best understood by the examiner, it seems “a platen” and “a unitary platen” are referring to the same structure. For clarity, consider changing the independent claims to recite the following:
Claim 1:
“A unitary platen for a chemical mechanical polishing system, comprising: 

Claim 13:
“A chemical mechanical polishing system, comprising: 
a unitary platen; and 
a drive assembly coupled to the platen, the drive assembly configured to rotate the platen in a selected direction, 
the platen including: 

Claim 19:
“A chemical mechanical polishing system, comprising: 
a unitary platen configured for mounting a substrate, the platen including: 

Appropriate correction is required.
Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 8, “a sealing means at a bottom of the first recess portion and extending around the second recess portion” is not being interpreted under 35 USC 112(f) due to the lack of function. 
Claim 10, “wherein the sealing means is compressed between the detector cover and the platen” is not being interpreted under 35 USC 112(f) due to the lack of function. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 11, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyomi et al. (JP H08118231), hereinafter Toyomi.
Regarding claim 1, Toyomi teaches a platen (fig. 3, turntable 4 is being interpreted as a platen. The turntable 4 supports polishing cloth 3) for a chemical mechanical polishing system (the device of fig. 3 qualifies as a chemical mechanical polishing system due to the polishing liquid nozzle 14, the wafer 12, and the polishing cloth 3), comprising: 
a unitary platen (fig. 3, turntable 4) including an upper surface on one face of the platen (see Toyomi’s annotated fig. 3 below), a lower surface on an opposite face of the platen (see Toyomi’s annotated fig. 3 below) and an axis around which, in operation, the platen rotates (see Toyomi’s annotated fig. 3 below); 

    PNG
    media_image1.png
    637
    656
    media_image1.png
    Greyscale

a first recess portion in the upper surface of the platen (see Toyomi’s annotated fig. 3 below), the first recess portion having a depth extending into the platen from the upper surface and a lateral dimension parallel to the upper surface (see Toyomi’s annotated fig. 3 below. The indicated first recess portion has a depth extending into the platen from the upper surface and a lateral dimension parallel to the upper surface); and 

    PNG
    media_image2.png
    649
    589
    media_image2.png
    Greyscale

a second recess portion in the platen (see Toyomi’s annotated fig. 3 above), the second recess portion having a depth and extending from a bottom of the first recess portion into the platen towards the lower surface of the platen (See Toyomi’s annotated fig. 3 above. The indicated second recess portion has a depth and extends from a bottom of the first recess portion into the platen towards the lower surface of the platen), the second recess portion having a lateral dimension parallel to the upper surface (see Toyomi’s annotated fig. 3 above. The second recess portion has a lateral dimension parallel to the upper surface), the lateral dimension of the second recess portion being different than the lateral dimension of the first recess portion (see Toyomi’s annotated fig. 3 above. The lateral dimension of the second recess portion is different than the lateral dimension of the first recess portion).  
Regarding claim 4, Toyomi teaches the claimed invention as rejected above in claim 1. Additionally, Toyomi teaches wherein the lateral dimension of the first recess portion is larger than the lateral dimension of the second recess portion (See Toyomi’s annotated fig. 3 below. The lateral dimension of the first recess portion is larger than the lateral dimension of the second recess portion).  

    PNG
    media_image2.png
    649
    589
    media_image2.png
    Greyscale

Regarding claim 6, Toyomi teaches the claimed invention as rejected above in claim 1. Additionally, Toyomi teaches wherein the depth of the first recess portion is less than the depth of the second recess portion (see Toyomi’s annotated fig. 3 below. The depth of the first recess portion is less than the depth of the second recess portion).  

    PNG
    media_image2.png
    649
    589
    media_image2.png
    Greyscale

	Regarding claims 11 and 12, Toyomi teaches the claimed invention as rejected above in claim 1. Additionally, Toyomi teaches a third recess portion extending from a bottom of the second recess portion towards the lower surface of the platen (See Toyomi’s annotated fig. 3 below), wherein the third recess portion includes a lateral dimension parallel to the upper surface that is less than the lateral dimension of the second recess portion (See Toyomi’s annotated fig. 3 below. The third recess portion includes a lateral dimension parallel to the upper surface that is less than the lateral dimension of the second recess portion).  

    PNG
    media_image3.png
    649
    589
    media_image3.png
    Greyscale

	Regarding claim 19, Toyomi teaches a chemical mechanical polishing system (the device of fig. 3 qualifies as a chemical mechanical polishing system due to the polishing liquid nozzle 14, the wafer 12, and the polishing cloth 3), comprising: 
a platen configured for mounting a substrate (fig. 3, turntable 4 is being interpreted as a platen. The turntable 4 supports polishing cloth 3 and also mounts substrate 12), the platen including: 
a unitary platen (fig. 3, turntable 4) including a first surface on one face of the platen (See Toyomi’s annotated fig. 3 below), a second surface on an opposite face of the platen (See Toyomi’s annotated fig. 3 below), and an axis adjacent to the second surface, around which, in operation, the unitary platen rotates (See Toyomi’s annotated fig. 3 below); 

    PNG
    media_image4.png
    640
    656
    media_image4.png
    Greyscale

a first recess portion extending from the first surface of the unitary platen towards the second surface (See Toyomi’s annotated fig. 3 below); 

    PNG
    media_image3.png
    649
    589
    media_image3.png
    Greyscale

a second recess portion extending from a bottom of the first recess portion into the unitary platen towards the second surface (see Toyomi’s annotated fig. 3 above), a distance between the bottom of the first recess portion and a bottom of the second recess portion being greater than a distance between the first surface and the bottom of the first recess portion (see Toyomi’s annotated fig. 3 above. A distance between the bottom of the first recess portion and a bottom of the second recess portion is greater than a distance between the first surface and the bottom of the first recess portion); and 
a third recess portion (See Toyomi’s annotated fig. 3 above) extending from the bottom of the second recess portion towards the second surface of the unitary platen (See Toyomi’s annotated fig. 3 above. The third recess portion extends from the bottom of the second recess portion towards the second surface of the unitary platen).  
	Regarding claim 20, Toyomi teaches the claimed invention as rejected above in claim 19. Additionally, Toyomi teaches wherein the second recess portion includes a lateral dimension parallel to the first surface that is less than a lateral dimension of the first recess portion parallel to the first surface (see Toyomi’s annotated fig. 3 below. The second recess portion includes a lateral dimension parallel to the first surface that is less than a lateral dimension of the first recess portion parallel to the first surface) 
wherein the third recess portion includes a lateral dimension parallel to the first surface that is less than the lateral dimension of the second recess portion parallel to the first surface (see Toyomi’s annotated fig. 3 below. The third recess portion includes a lateral dimension parallel to the first surface that is less than the lateral dimension of the second recess portion parallel to the first surface).

    PNG
    media_image3.png
    649
    589
    media_image3.png
    Greyscale

Claims 1, 2, 3, 5, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swedek et al. (US PGPUB 20140273745), hereinafter Swedek.
Regarding claim 1, Swedek teaches a platen (fig. 1, platen 120) for a chemical mechanical polishing system [0001], comprising: 
a unitary platen (fig. 1, platen 120) including an upper surface on one face of the platen (see Swedek’s annotated fig. 1 below), a lower surface on an opposite face of the platen (see Swedek’s annotated fig. 1 below) and an axis around which, in operation, the platen rotates (fig. 1, axis 125, [0022]); 

    PNG
    media_image5.png
    571
    704
    media_image5.png
    Greyscale

a first recess portion in the upper surface of the platen (see Swedek’s annotated fig. 1 below), the first recess portion having a depth extending into the platen from the upper surface and a lateral dimension parallel to the upper surface (see Swedek’s annotated fig. 1 below. The first recess portion has a depth extending into the platen from the upper surface and a lateral dimension parallel to the upper surface); and 

    PNG
    media_image6.png
    570
    833
    media_image6.png
    Greyscale

a second recess portion in the platen (see Swedek’s annotated fig. 1 above), the second recess portion having a depth and extending from a bottom of the first recess portion into the platen towards the lower surface of the platen (see Swedek’s annotated fig. 1 above. The second recess portion has a depth and extends from a bottom of the first recess portion into the platen towards the lower surface of the platen), the second recess portion having a lateral dimension parallel to the upper surface, the lateral dimension of the second recess portion being different than the lateral dimension of the first recess portion (See Swedek’s annotated fig. 1 above. The second recess portion has a lateral dimension parallel to the upper surface, the lateral dimension of the second recess portion being different than the lateral dimension of the first recess portion).  
Regarding claim 2, Swedek teaches the claimed invention as rejected above in claim 1. Additionally, Swedek teaches wherein the platen includes a circular upper portion and a circular lower portion below the circular upper portion (see Swedek’s annotated fig. 1 below. Swedek teaches the platen is disk-shaped [0022]), 

    PNG
    media_image7.png
    567
    704
    media_image7.png
    Greyscale

 the circular upper portion having a diameter greater than a diameter of the circular lower portion (see Swedek’s annotated fig. 1 below. The circular upper portion has a diameter greater than a diameter of the circular lower portion).  

    PNG
    media_image8.png
    574
    695
    media_image8.png
    Greyscale

Regarding claim 3, Swedek teaches the claimed invention as rejected above in claim 2. Additionally, Swedek teaches wherein the second recess portion extends through a portion of the circular upper portion and into a portion of the circular lower portion of the platen (see Swedek’s annotated fig. 1 below. The second recess portion extends through a portion of the circular upper portion and into a portion of the circular lower portion of the unitary platen).  

    PNG
    media_image7.png
    567
    704
    media_image7.png
    Greyscale

Regarding claim 5, Swedek teaches the claimed invention as rejected above in claim 1. Additionally, Swedek teaches wherein the first recess portion and the second recess portion are radially spaced apart from the axis of the platen (fig. 1).  
Regarding claim 13, Swedek teaches a chemical mechanical polishing system (fig. 1, [0001]), comprising: 
a platen (fig. 1, platen 120); and 
a drive assembly coupled to the platen, the drive assembly configured to rotate the platen in a selected direction (paragraph 0022, Swedek teaches the platen is operable to rotate about an axis 125. For example, a motor can turn a drive shaft 124 to rotate the platen. The motor and drive shaft are being interpreted as a drive assembly, which is configured to rotate the platen in a selected direction), 
the platen including: 
a unitary platen (fig. 1, platen 120) including a pad surface on one face of the platen (see Swedek’s annotated fig. 1 below), a drive assembly surface on an opposite face of the platen (see Swedek’s annotated fig. 1 below) and an axis, around which, in operation, the unitary platen rotates (rotation axis 125); 

    PNG
    media_image9.png
    591
    712
    media_image9.png
    Greyscale

a first recess portion extending from the pad surface of the unitary platen towards the drive assembly surface (see Swedek’s annotated fig. 1 below); and 

    PNG
    media_image10.png
    570
    833
    media_image10.png
    Greyscale

a second recess portion extending from a bottom of the first recess portion into the unitary platen towards the drive assembly surface (See Swedek’s annotated fig. 1 above), a distance between the bottom of the first recess portion and a bottom of the second recess portion being greater than a distance between the pad surface and the bottom of the first recess portion (see Swedek’s annotated fig. 1 above. A distance between the bottom of the first recess portion and a bottom of the second recess portion is greater than a distance between the pad surface and the bottom of the first recess portion).
	Regarding claim 16, Swedek teaches the claimed invention as rejected above in claim 13. Additionally, Swedek teaches further comprising: a laser detector cover in the first recess portion (fig. 1, window 176), the laser detector cover including a window transparent to wavelengths of light emitted by the laser detector [0034], wherein a surface of the laser detector cover is substantially coplanar with the pad surface of the unitary platen (fig. 1, a surface of the window 176 is substantially coplanar with the pad surface of the unitary platen).  
	Regarding claim 17, Swedek teaches the claimed invention as rejected above in claim 16. Additionally, Swedek teaches wherein the unitary platen includes a circular upper portion and a circular lower portion below the circular upper portion (see Swedek’s annotated fig. 1 below. Swedek teaches the platen is disk-shaped [0022]), 

    PNG
    media_image7.png
    567
    704
    media_image7.png
    Greyscale

the circular upper portion having a diameter greater than a diameter of the circular lower portion (see Swedek’s annotated fig. 1 below. The circular upper portion has a diameter greater than a diameter of the circular lower portion).  

    PNG
    media_image8.png
    574
    695
    media_image8.png
    Greyscale

	Regarding claim 18, Swedek teaches the claimed invention as rejected above in claim 17. Additionally, Swedek teaches wherein the second recess portion extends through a portion of the circular upper portion and into a portion of the circular lower portion of the unitary platen (see Swedek’s annotated fig. 1 below. The second recess portion extends through a portion of the circular upper portion and into a portion of the circular lower portion of the unitary platen).  

    PNG
    media_image7.png
    567
    704
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toyomi et al. (JP H08118231), hereinafter Toyomi, in view of Miller et al. (US PGPUB 20050024047), hereinafter Miller.
Regarding claim 8, Toyomi teaches the claimed invention as rejected above in claim 1. Toyomi may not explicitly teach a sealing means at a bottom of the first recess portion and extending around the second recess portion.  
However, Miller teaches an eddy current system for in-situ profile measurement. Specifically, Miller teaches a side view of a core positioned proximate to a polishing pad (fig. 11, paragraph 0026). Miller teaches upper platen 1150 with a polishing pad 1170, a window 1180, a sensor housing 1130, which is located in a recess of the platen, and an o-ring seal 1140 to prevent leaking, wherein the o-ring seal is located in the recess of the platen (fig. 11, paragraph 0066). Overall, Miller teaches it is known in the art to place a seal in the recess of a platen in order to prevent leaking. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyomi to incorporate the teachings of Miller to provide a sealing means at a bottom of the first recess portion, wherein the sealing means is in the form of an o-ring, wherein the o-ring extends around the second recess portion. Doing so would prevent leaking (as taught by Miller) which would aid in preventing polishing liquid from reaching the internal components of the platen, which would further promote longevity of the apparatus. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swedek et al. (US PGPUB 20140273745), hereinafter Swedek, in view of Shimizu et al. (US PGPUB 20100015889), hereinafter Shimizu.
Regarding claim 7, Swedek teaches the claimed invention as rejected above in claim 1. Additionally, Swedek teaches a detector in the second recess portion (Swedek teaches a monitoring system 160 located in the second recess (fig. 1, paragraph 0027). 
Swedek may not explicitly teach the detector having an upper surface, the upper surface of the detector being substantially coplanar with an upper surface of the second recess portion.  
However, Shimizu teaches a processing end point detection method and a polishing apparatus. Specifically, Shimizu teaches a polishing apparatus (fig. 1) having a polishing table 12 and a recess within the polishing table which houses a polishing state monitoring apparatus 20. Shimizu’s polishing state monitoring apparatus includes a light emitting optical fiber 32. As seen in fig. 1, the end of the optical fiber 32 is nearly touching a window 22. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Swedek to incorporate the teachings of Shimizu to provide a polishing state monitoring apparatus (as taught by Shimizu) in Swedek’s second recess. Specifically, it would have been obvious to replace Swedek’s monitoring system 160 with Shimizu’s polishing state monitoring apparatus, wherein the end of the optical fiber 32 is nearly touching Swedek’s window 176. Doing so would have been a simple substitution of one known monitoring system for another known monitoring system in order to obtain the predictable result of monitoring the polishing process of the substrate. Additionally, doing so would continue to allow the invention to function as intended. 
Swedek in view of Shimizu teaches a detector in the second recess portion (Swedek was modified to incorporate Shimizu’s polishing state monitoring apparatus within the second recess, wherein the optical fiber 32 is nearly touching the window 176), the detector having an upper surface (an upper surface is defined by the end portion of the optical fiber 32), the upper surface of the detector being substantially coplanar with an upper surface of the second recess portion (Because the modification was made such that the optical fiber is nearly touching the window, the upper surface of the detector is substantially coplanar with an upper surface of the second recess portion).  
Regarding claim 14, Swedek teaches the claimed invention as rejected above in claim 13. Additionally, Swedek teaches a laser detector in the second recess portion (Swedek teaches a monitoring system 160 located in the second recess (fig. 1, paragraph 0027).
Swedek may not explicitly teach the laser detector having a surface that is substantially coplanar with the bottom of the first recess portion.  
However, Shimizu teaches a processing end point detection method and a polishing apparatus. Specifically, Shimizu teaches a polishing apparatus (fig. 1) having a polishing table 12 and a recess within the polishing table which houses a polishing state monitoring apparatus 20. Shimizu’s polishing state monitoring apparatus includes a light emitting optical fiber 32. As seen in fig. 1, the end of the optical fiber 32 is nearly touching a window 22. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Swedek to incorporate the teachings of Shimizu to provide a polishing state monitoring apparatus (as taught by Shimizu) in Swedek’s second recess. Specifically, it would have been obvious to replace Swedek’s monitoring system 160 with Shimizu’s polishing state monitoring apparatus, wherein the end of the optical fiber 32 is nearly touching Swedek’s window 176. Doing so would have been a simple substitution of one known monitoring system for another known monitoring system in order to obtain the predictable result of monitoring the polishing process of the substrate. Additionally, doing so would continue to allow the invention to function as intended. 
Swedek in view of Shimizu teaches a laser detector in the second recess portion (Swedek was modified to incorporate Shimizu’s polishing state monitoring apparatus within the second recess, wherein the optical fiber 32 is nearly touching the window 176), the laser detector having a surface that is substantially coplanar with the bottom of the first recess portion (A surface is defined by the end portion of the optical fiber 32. Because the modification was made such that the optical fiber is nearly touching the window, the surface of the laser detector is substantially coplanar with the bottom of the first recess portion).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toyomi et al. (JP H08118231), hereinafter Toyomi, in view of Swedek et al. (US PGPUB 20140273745), hereinafter Swedek.
Regarding claim 13, Toyomi teaches a chemical mechanical polishing system (the device of fig. 3 qualifies as a chemical mechanical polishing system due to the polishing liquid nozzle 14, the wafer 12, and the polishing cloth 3), comprising: 
a platen (fig. 3, turntable 4 is being interpreted as a platen. The turntable 4 supports polishing cloth 3); and 
the platen including: 
a unitary platen (fig. 3, turntable 4) including a pad surface on one face of the platen, a drive assembly surface on an opposite face of the platen and an axis, around which, in operation, the unitary platen rotates (see Toyomi’s annotated fig. 3 below.); 

    PNG
    media_image11.png
    642
    656
    media_image11.png
    Greyscale

a first recess portion extending from the pad surface of the unitary platen towards the drive assembly surface (see Toyomi’s annotated fig. 3 below); and 

    PNG
    media_image2.png
    649
    589
    media_image2.png
    Greyscale

a second recess portion extending from a bottom of the first recess portion into the unitary platen towards the drive assembly surface (see Toyomi’s annotated fig. 3 above. The second recess portion extends from a bottom of the first recess portion into the unitary platen towards the drive assembly surface), a distance between the bottom of the first recess portion and a bottom of the second recess portion being greater than a distance between the pad surface and the bottom of the first recess portion (see Toyomi’s annotated fig. 3 above. A distance between the bottom of the first recess portion and a bottom of the second recess portion is greater than a distance between the pad surface and the bottom of the first recess portion).  
Toyomi teaches the platen is a turntable 4 which rotates (second page of the attached translation, third paragraph). Toyomi may not explicitly teach a drive assembly coupled to the platen, the drive assembly configured to rotate the platen in a selected direction. 
However, Swedek teaches a CMP apparatus with a drive assembly (motor 121 can turn a drive shaft 124 to rotate the platen [0022]) coupled to the platen, the drive assembly configured to rotate the platen in a selected direction (fig. 1, paragraph 0022).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyomi to incorporate the teachings of Swedek to provide a drive assembly coupled to the platen, the drive assembly configured to rotate the platen in a selected direction. Doing so would allow Toyomi’s platen to rotate as intended and allow the overall device to function as intended. 

Allowable Subject Matter
7. Claims 9, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, Toyomi et al. (JP H08118231), hereinafter Toyomi, in view of Miller et al. (US PGPUB 20050024047), hereinafter Miller, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural feature and spatial relationship of the detector cover and the first recess portion as particularly claimed in combination with all other elements of claims 1 and 8.
Claim 10 is indicated as allowable for depending from claim 9. 
Regarding claim 15, Toyomi et al. (JP H08118231), hereinafter Toyomi, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the strucutural feature and spatial relationship of the seal seat, the first recess portion, and the second recess portion as particularly claimed in combination with all other elements of claim 13. 
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swedek et al. (US PGPUB 20110281510) teaches a pad window insert.
Kimura et al. (US PGPUB 20040192169) teaches a CMP endpoint detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723